DETAILED ACTION
Status of the Application
1. 	This office action is an Allowance in response to the applicant’s amendments/remarks filed on 12/28/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	This application is in condition for allowance except for the presence of claims 1-14, directed to various species non-elected without traverse.  Accordingly, claims 1-14 has been cancelled.
Allowable Subject Matter
3.	Claims 15,17-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
Regarding the independent claim 15, Serban et al in view of Falk et al was the closest prior art of record, Serban et al discloses a power conversion unit (PCU). The PCU includes a power converter circuit, a safety detection circuit including a plurality of known network impedances and a switch having a first end coupled between two of the plurality of network impedances and a second end coupled to an output terminal, and a controller communicatively coupled to the safety detection circuit and the at least one power converter circuit,

however the prior art of record does not clearly discloses the specific method steps configuration, particular operation for the claimed a method of operating a power conversion system with abnormal energy protection, the power conversion system comprising a plurality of DC input power sources, a plurality of DC power converters, and two output capacitors, the method comprising the steps of:
(a) providing a protection circuit, and the protection circuit coupled between the DC input power sources and the DC power converters, or the protection circuit coupled between the DC power converters and the two output capacitors, wherein the protection circuit comprising a resistor and a first semiconductor switch connected in series to form a series-connected branch, and at least one second semiconductor switch; wherein the series-connected branch is coupled between a positive voltage end and a negative voltage end of the DC input power source, or the series-connected branch is coupled between a positive voltage end and a negative voltage end of the two output capacitors; wherein the at least one second semiconductor switch is coupled between the positive voltage end and the negative voltage end of the DC input power source, or the at least one second semiconductor switch is coupled between the positive voltage end and the 
(b) detecting whether any one of the two output capacitors is abnormal, and
(c) controlling the protection circuit to decouple the DC input power sources from the two output capacitors in a shorted-circuit manner when any one of the two output capacitors is abnormal, in combination with additional limitations from the rest of the claim and similar language from the other independent claim. 
Therefore the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter, therefore, based on the updated search performed and considering applicant’s remarks, it has been determined that the claims have been found novel and non-obvious.
Regarding claims 17-19, which depends on claim 15, these claims, are allowable for at least the same reasons given for claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
4. 	Applicant's arguments considered on the remarks filed on 12/28/2021 regarding claims 15,17-19 have been fully considered and are persuasive. Regarding the prior art of record, the prior arts of record are not specifically directed to the applicant’s claimed 
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Seymour et al (US 2009/0167097 A1) discloses the photovoltaic system in which has inputs coupled to rails of photovoltaic array. An inverter converts the direct current (DC) power from photovoltaic array to alternating current (AC) power. The inverter portion isolates the inputs from inverter and modulates the application of voltage from photovoltaic array to inverter so as to increase the load on photovoltaic array and reduce the voltage applied from photovoltaic array to inverter, however does not discloses the particular method scheme and details for the claimed invention.
	Schroeder et al (US 2012/0026769 A1) discloses The power converter system  has a phased lock loop to synchronize a pre-charged inverter to an AC power grid prior to connecting the system to the AC power grid. The pre-charged inverter regulates the DC link voltage to about the minimum voltage level that allows control of AC grid currents via the inverter subsequent to connecting the system to the AC grid. The inverter is further configured to operate in a maximum power point tracking control mode subsequent to a first voltage transient caused by connecting a photovoltaic array to the system, however does not discloses the particular method scheme and details for the claimed invention.
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836